Citation Nr: 0627180	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  99-20 031	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a gynecological 
disorder, to include polycystic ovary disease and secondary 
infertility.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1989 to August 1989 
and from December 1990 to May 1991, including service in the 
Southwest Asia Theater of Operations from December 23, 1990 
to April 16, 1991.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  The RO denied entitlement to service 
connection for a gynecological disorder.  

The case was remanded by the Board to the RO in January 2001 
to provide the veteran with adequate notice and assistance 
regarding her claim; the Board also requested the RO to 
perform additional development of the record.  

In May 2003, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
her testimony has been associated with the claims file.

The case was remanded again in October 2005 for additional 
development and adjudicative action.  

During the pendency of this appeal, the veteran has raised 
numerous other claims of service connection that have not yet 
been adjudicated by the RO.  These claims appear to include 
entitlement to service connection for PTSD, depression, a 
knee disability, residuals of an appendectomy, tonsillectomy, 
tuberculosis, skin rash, back pain, migraine headaches, 
gastrointestinal problems and anemia.  The Board refers these 
claims, and any other unadjudicated claims for service 
connection, to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran developed a gynecological disorder manifested 
by menorrhagia with bilateral polycystic ovaries during 
service.

2.  The veteran has a diagnosis of infertility which has been 
medically linked to the polycystic ovary disease.  

CONCLUSION OF LAW

Resolving all doubt in the veteran's favor, a chronic 
disability manifested by abnormal bleeding with bilateral 
polycystic ovaries and secondary infertility was incurred in 
or aggravated by active service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claims, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In this case, the aforementioned notice and assistance 
requirements were not in effect until after the RO issued the 
initial unfavorable rating decision in February 1999.  Thus, 
it would have been impossible to provide adequate notice 
prior to February 1999.  Nevertheless, several duty-to-assist 
letters were issued to the veteran after the initial 
unfavorable rating decision.  Moreover, as the benefit sought 
on appeal is granted, the defect with regard to the timing of 
the notice letters results in harmless error.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

As the veteran's claim of service connection for a 
gynecological disorder is being granted, the RO will now have 
the opportunity to cure any procedural defect with any notice 
regarding effective date and/or initial rating by providing 
the appropriate notice of effective date and initial rating 
prior to the assignment of such.  

II.  Service Connection

The veteran seeks service connection for a gynecological 
disorder that began during service.  Specifically, the 
veteran asserts that she developed abnormally heavy bleeding 
after she arrived in the Persian Gulf, which ultimately 
resulted in polycystic ovary disease and secondary 
infertility.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§  1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2005).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

A careful review of the veteran's service medical records 
shows that the veteran did not report any problems with 
abnormal bleeding at entry into service, as noted on an 
August 1988 entrance examination report.  An August 1988 
pelvic examination was within normal limits.  Additionally, 
an October 1990 deployment physical Report of Medical History 
reflects that the veteran specifically noted, via a check 
mark to the appropriate box, that she had no change to 
menstrual pattern.  However, an April 1991 physical 
examination Report of Medical History reveals that the 
veteran checked the box corresponding to "yes" with regard 
to a change in menstrual pattern.  Despite the veteran's 
apparent change in menstrual pattern, a pelvic examination 
was evidently deferred.  

A February 1998 VA examination report notes a medical history 
prior to entering into the military which was significant for 
irregular time periods lasting anywhere from 3 and 7 days.  
The veteran further reported that she developed a markedly 
heavy flow along with her irregularly timed menstrual flows 
with bleeds lasting up to 30 days or more.  The diagnosis was 
"menomentorrhagia of unknown origin at this time."  

Importantly, the Board points out that a history of irregular 
menstrual cycles dating back to the veteran's early teen 
years does not necessarily equate to abnormal bleeding, nor 
does the veteran appear to contend such.  Rather, the veteran 
appears to assert, based on written statements and May 2003 
hearing testimony, that she developed abnormally heavy 
bleeding in April 1991 during service in the Persian Gulf.  
The veteran's statements and testimony are consistent with 
her service medical records which show no complaints at 
entry, but which show a report of irregular bleeding at 
discharge.  The Board finds no reason to doubt the 
credibility of this veteran and she is certainly competent to 
testify as to the amount and frequency of her vaginal 
bleeding.  

Furthermore, private treatment records from 1991 through 1995 
show continued treatment for complaints of heavy bleeding.  

In support of her claim, a VA examination report in February 
2003 confirms that the veteran has a current diagnosis of 
polycystic ovary disease with chronic anovulation and 
secondary infertility as a result.  The examiner noted a long 
history of abnormal uterine bleeding.  

In an April 2004 independent medical opinion, the VA 
physician stated that if the veteran's irregular bleeding 
began during active service, this would likely be a symptom 
consistent with oligo-ovulation, Polycystic Ovarian Syndrome 
and suggest that her current chronic gynecologic disabilities 
began during service.

After a review of the evidence of record, the Board finds 
that the evidence is in equipoise.  Therefore, resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's gynecological disorder manifested by abnormally 
heavy bleeding and polycystic ovaries was incurred during 
service.  The veteran is therefore entitled to the benefit of 
the doubt.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005).  Accordingly, service connection is warranted 
for a gynecological disorder manifested by abnormally heavy 
bleeding and polycystic ovaries with secondary infertility.


ORDER

Service connection for a gynecological disorder, manifested 
by abnormally heavy bleeding and polycystic ovaries with 
secondary infertility is granted.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


